                Case 2:20-sw-00908-DB Document 4 Filed 10/29/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney                                                      FILED
 3 501 I Street, Suite 10-100                                                            Oct 29, 2020
   Sacramento, CA 95814                                                              CLERK, U.S. DISTRICT COURT

 4 Telephone: (916) 554-2700                                                       EASTERN DISTRICT OF CALIFORNIA


   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
   IN THE MATTER OF THE SEARCH OF                        CASE NO. 2:20-SW-908 DB
11 MICHAEL ANTHONY BUTLER, JR., AS
   DESCRIBED IN ATTACHMENT A-4                           ORDER REGARDING MOTION TO UNSEAL
12

13

14

15

16          The United States’ motion to unseal this case is GRANTED.

17          The court further finds that the original search warrant, application, and affidavit contain

18 personal identifying information. Therefore, the court ORDERS that those materials shall remain under

19 seal. The clerk shall file on the public docket the redacted version of the search warrant, application,

20 and affidavit which accompanies the United States’ motion to unseal.

21

22

23           October 29, 2020
      DATED: ______________________

24                                                                Hon.
                                                                  Hoon. Jeremy D.
                                                                  H             D Peterson
                                                                  United  States
                                                                  U it d St  t Magistrate
                                                                                 M i t t JJudge
                                                                                            d
25

26

27

28

                                                          1
